                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 LEONARD A. TAYLOR, JR.,

                      Petitioner,

                      v.                            CASE NO.: 3:18-CV-450-JD-MGG

 WARDEN,

                     Respondent.

                                 OPINION AND ORDER

       Leonard A. Taylor, Jr., a prisoner without a lawyer, was convicted of attempted

robbery while armed with a deadly weapon in cause number 20C01-1407-F3-000003

following a guilty plea. On April 16, 2015, the Elkhart Circuit Court sentenced him to

fourteen years of incarceration. Taylor filed the instant habeas corpus petition under 28

U.S.C. § 2254 to challenge that conviction and sentence. The court ordered the Warden

to respond pursuant to Section 2254 Habeas Corpus Rule 5, and he did so on October 22,

2018. ECF 9. Despite being reminded by the court to file his traverse by December 3, 2018

(ECF 11), Taylor has not filed a traverse or otherwise responded.

       The statute of limitations for habeas corpus cases is set forth in 28 U.S.C. §

2244(d), which provides:

       (1) A 1-year period of limitation shall apply to an application for a writ of
       habeas corpus by a person in custody pursuant to the judgment of a State
       court. The limitation period shall run from the latest of--

              (A) the date on which the judgment became final by the
              conclusion of direct review or the expiration of the time for
              seeking such review;
             (B) the date on which the impediment to filing an
             application created by State action in violation of the
             Constitution or laws of the United States is removed, if the
             applicant was prevented from filing by such State action;

             (C) the date on which the constitutional right asserted was
             initially recognized by the Supreme Court, if the right has
             been newly recognized by the Supreme Court and made
             retroactively applicable to cases on collateral review; or

             (D) the date on which the factual predicate of the claim or
             claims presented could have been discovered through the
             exercise of due diligence.

      (2) The time during which a properly filed application for State post-
      conviction or other collateral review with respect to the pertinent
      judgment or claim is pending shall not be counted toward any period of
      limitation under this subsection.

      Question 18 on the habeas corpus petition sets forth the text of the statute and

asks for an explanation as to why the petition is timely. In response, Taylor wrote:

      Prisoner Taylor’s guilty plea resulted from an illusory threat he had to
      serve an executed sentence and was not voluntarily and intelligently
      entered in violation of the Fifth and Fourteenth Amendments to the
      United States Constitution and Article One Section Twelve of the Indiana
      Constitution. Continue with Taylor’s counsel failed to advise him that his
      sentence could be suspended but instead advise court that it could ‘not’
      only applys (sic) to offenders with a felony background which Taylor
      didn’t have to have him subject to ineffective assistance of counsel and
      bringing fraud to trial court Rule 8.4(b) under professional rule of
      conduct. Taylor is subject to being able to file his § 2254 because he has not
      gone over the 1 year statute of limitations to file this form in respect of 28
      U.S.C. § 2254(d).

ECF 2 at 15. Nothing in that answer or any other part of the petition indicates State

action impeded Taylor from filing a habeas corpus petition sooner, that his claims are

based on a newly recognized constitutional right that has been made retroactive on



                                            2
collateral review, or that newly discovered evidence applies to save his claims.

Therefore, 28 U.S.C. § 2244(d)(1)(B), (C), and (D) do not establish the start of the

limitation period.

        Rather, the 1-year limitation period began to run pursuant to 28 U.S.C. §

2244(d)(1)(A) when Taylor’s conviction became final upon the expiration of the time to

pursue direct review or the expiration of the time for seeking such review. Here, Taylor

was sentenced on April 16, 2015, and he did not file a direct appeal. ECF 9-1 at 8. 1 Thus,

his conviction became final on Monday, May 18, 2015. See Ind. App. R. 9(A)(1) (appeal

must be filed within 30 days of final judgment); see also Ind. App. R. 25(B) (if last day of

time period falls on a non-business day, the period runs until the end of the next

business day). His 1-year limitation period began to run the next day—Taylor had until

May 18, 2016, to seek federal habeas relief or file a State petition for post-conviction

relief that would serve to toll the federal limitations period pursuant to § 2244(d)(2).

        The limitations period was tolled when Taylor filed a post-conviction relief

petition in cause number 20C01-1604-PC-000022 on April 29, 2016. ECF 9-2 at 1. 2 By

then, 347 days of his 365 day (1-year) period of limitation had expired and only 18 days

remained. The trial court denied the petition on May 3, 2017. Id. at 4. Taylor filed a




        1 See also State of Indiana v. Taylor, No. 20C01-1407-F3-000003 (Elkhart Cir. Ct. filed July 9, 2014),
available online at:
https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6Ik9fVWd0cXltWj
ZVdW04OXpyc2s0MDU0eTNiMVgzNWZFREp5UVNJY0lzY0ExIn19 (last visited Jan. 6, 2020).

        2 See also Taylor v. State of Indiana, No. 20C01-1604-PC-000022 (Elkhart Cir. Ct. filed Apr. 29, 2016),

available online at:
https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6ImU5Q0VsT3ZS
ZFFtTDNLWDNEcW5lYWVmSU9GMVZpXy03eGlwajRjcTFaNzAxIn19 (last visited Jan. 6. 2020).


                                                       3
notice of appeal which was docketed as cause number 20A04-1705-PC-001149 on May

31, 2017, and the trial court’s decision was affirmed by the Indiana Court of Appeals on

December 19, 2017. ECF 9-3 at 2, 4. 3 Taylor filed a petition to transfer to the Indiana

Supreme Court, which was denied on March 15, 2018. Id. at 4. The limitations period

began running again the next day, and it expired on April 2, 2018. Thus, when Taylor

filed the instant federal habeas petition on June 11, 2018, he was more than two months

too late. 4

        Pursuant to Section 2254 Habeas Corpus Rule 11, the court must grant or deny a

certificate of appealability. To obtain a certificate of appealability under 28 U.S.C. §

2253(c), the petitioner must make a substantial showing of the denial of a constitutional

right by establishing “that reasonable jurists could debate whether (or, for that matter,

agree that) the petition should have been resolved in a different manner or that the

issues presented were adequate to deserve encouragement to proceed further.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks and citation omitted). For

the reasons explained in this opinion, there is no basis for encouraging Taylor to

proceed further. Thus, a certificate of appealability will be denied. For the same reasons,




        3 See also Taylor v. State of Indiana, No. 20A04-1705-PC-001149 (Ind. Ct. App. filed May 31, 2017),
available online at:
https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6IlFHWDdYSVc4
UWNTU0hvSDFBVElQMm1zSFBTejFWaXpjMVh0aTAwLUlIX0UxIn19 (last visited Jan. 6, 2020).

         4 Notably, Taylor does not acknowledge that his petition is untimely or argue that equitable

tolling applies to save it. Moreover, nothing in his petition suggests that there is any new evidence that
would support a claim of actual innocence.


                                                     4
he may not appeal in forma pauperis because an appeal could not be taken in good

faith.

         For these reasons, the court:

         (1) DISMISSES the habeas petition (ECF 2) as untimely;

         (2) DENIES Leonard A. Taylor, Jr., a certificate of appealability pursuant to

Section 2254 Habeas Corpus Rule 11; and

         (3) DIRECTS the clerk to close this case.

         SO ORDERED on January 7, 2020

                                                          /s/JON E. DEGUILIO
                                                     JUDGE
                                                     UNITED STATES DISTRICT COURT




                                               5
